     Case 3:20-cv-05980-LC-HTC Document 1169 Filed 05/25/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE SKANSKA USA CIVIL
SOUTHEAST, INC. AND
SKANSKA USA, INC AS
OWNERS OF THE BARGE KS                               ADMIRALTY RULE 9(H)
5531 PRAYING FOR
EXONERATION FROM OR                                  CIVIL ACTION NO.
LIMITATION OF LIABILITY                              3:20-CV-5980 – RV – MJF

CLAIM OF MARILYN                                     SENIOR DISTRICT JUDGE
WOODBURY,                                            ROGER VINSON

     CLAIMANT
_____________________________/

 MARILYN WOODBURY’S RESPONSE AND MEMORANDUM OF LAW
     IN OPPOSITION TO SKANSKA’S AMENDED MOTION TO
       DISMISS AND MOTION FOR SUMMARY JUDGMENT

      Marilyn Woodbury (“Woodbury”), by and through her undersigned counsel,

hereby responds to Skanska USA Civil Southeast, Inc.’s (“Skanska”) Amended

Motion to Dismiss and Motion for Summary Judgment as follows:

      1.     Skanska’s Amended Motion to Dismiss and Motion for Summary

Judgment is directed at claimants asserting claims for economic losses resulting

from damage to the Pensacola Bay Bridge.

      2.     Woodbury has asserted a claim in this matter for damage to her

seawall that was impacted by a barge owned by Skanska. Woodbury’s damage

claim relates to property in which she has a proprietary interest, as asserted in her
     Case 3:20-cv-05980-LC-HTC Document 1169 Filed 05/25/21 Page 2 of 3




Claim filed in this matter. Accordingly, Skanska’s Amended Motion is not

applicable to Woodbury’s claims.

                            MEMORANDUM OF LAW

      A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of

a complaint. To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 677- 8 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

      Skanska’s Amended Motion is directed at claimants asserting economic

impact claims relating to damage to the Pensacola Bay Bridge. Woodbury has

asserted a claim for damage to her seawall in which she has a proprietary interest,

and her claims are not addressed in Skanska’s Motion.

      Woodbury adopts and incorporates all arguments made by other claimants in

opposition to Skanska’s Amended Motion to the extent consistent with

Woodbury’s asserted claims.

      WHEREFORE, Woodbury requests that this Court deny Skanska’s

Amended Motion with respect to claims asserted by Woodbury, and grant any
     Case 3:20-cv-05980-LC-HTC Document 1169 Filed 05/25/21 Page 3 of 3




other different relief that this Court deems just and appropriate under the

circumstances.

                                       /s/ Daniel M. Ewert
                                       DANIEL M. EWERT
                                       Florida Bar Number 0658146
                                       MOORE, HILL & WESTMORELAND, P.A.
                                       Maritime Place | Suite 100
                                       350 West Cedar Street (32502)
                                       Post Office Box 13290
                                       Pensacola, Florida 32591-3290
                                       Telephone: (850) 434-3541
                                       dewert@mhw-law.com
                                       kgraham@mhw-law.com
                                       Attorney for Marilyn Woodbury

                         CERTIFICATE OF SERVICE

      I, Daniel M. Ewert, hereby certify that on May 25, 2021, I caused a copy of
the foregoing to be filed through the Court’s CM/ECF system, which will serve all
counsel of record, specifically including:
Kenneth H. Tribuch, Esq.                     Jeremy C. Branning, Esq.
Derek A. Walker, Esq.                        Scott A. Remington, Esq.
Chaffe McCall LLP                            Daniel E. Harrell, Esq.
801 Travis, Suite 1910                       Clark Partington
Houston, Texas 77002                         P.O. Box 13010
kenneth.tribuch@chaffe.com                   Pensacola, FL 32591-3010
WalkerD@chaffe.com                           jbranning@clarkpartington.com
Blanchard@chaffe.com                         sremington@clarkpartington.com
trotter@chaffe.com                           dharrel@clarkpartington.com
Attorneys for Skanska USA                    Attorneys for Skanska USA
Civil Southeast Inc. and Skanska USA,        Civil Southeast Inc. and Skanska USA,
Inc.                                         Inc.



                                               /s/ Daniel M. Ewert
                                               Daniel M. Ewert
